DETAILED ACTION
This office action is in response to amendment filed 12/14/2021.
Claims 1-4, 6-7, 10-14, 16-18, 20-24 are pending. Claims 5, 8-9, 15 and 19 have been canceled. Claims 23-24 are new. Claims 13-14 and 16-18 have been withdrawn. Claims 1, 6, 7, 10-12, 14 and 20 have been amended.

Election/Restrictions
Claims 1-4, 6-7, 10-12 and 20-24 allowable. Claim 13, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species I and II, as set forth in the Office action mailed on 11/17/2020, is hereby withdrawn and claim 13 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Claims 1-4, 6-7, 10-12 and 20-24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14 and 16-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/17/2020 is hereby withdrawn. 
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Gao (Reg. No. 62,565) on 17 February 2022.

The application has been amended as follows: 

In claim 7, after “The array substrate according to claim 1,”, delete “further comprising a plurality of sub-pixels arranged in a plurality of rows along the first direction and a plurality of columns along the second direction,”
In claim 11, after “The array substrate according to claim 1,”, delete “further comprising a plurality of sub-pixels arranged in a plurality of rows along the first direction and a plurality of columns along the second direction,”
In claim 12, after “The array substrate according to claim 1,”, delete “further comprising a plurality of sub-pixels arranged in a plurality of rows along the first direction and a plurality of columns along the second direction,”
In claim 14, line 22, before “wherein the plurality of first signal lines and the plurality of second signal lines overlap each other …”, insert — wherein the first conductive layer comprises a plurality of first signal lines extended in a first direction, and the second conductive layer comprises a plurality of second signal lines extended in a second direction;—
Cancel claim 18. 

Allowable Subject Matter
Claims 1-4, 6-7, 10-14, 16-17, and 20-24 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815